Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 3 is objected to because of the following informalities:  There are two claim 3’s listed.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dimmick. 
Regarding claim 1, Dimmick discloses a computer-implemented method performed by a server (server throughout publication, including para 7-9, 32-33, etc.), said server comprising a processor programmed to perform (Para. 34-35), the operations of: 
receiving pre-registration data associated with cardholder (“Pre-registration” data does not have to be before the initial transaction, and can occur from previous transactions which are stored in Fig. 2; Fig. 2, Mobile Device Identifier 222, Received from mobile device, through 40 and stored in 42), the pre-registration data including a transaction type (Para 60, transaction processing network determines that transaction is associated with portable device 36, and that has been stored in authentication database 42, Fig. 2, which includes various line items 221-229; Transaction data that is stored in 42; Para. 42, describes whether purcases are made online; Pre-registration data does not have to be before the transaction, and can occur from previous transactions which are stored in Fig. 2). 
receiving cardholder transaction data from an interchange network (Data is from 38 or 44, Received from 40, which is an interchange network, and saved in 42), the transaction data corresponding to a transaction associated with the cardholder (Para. 45-47) 
extracting transaction details from the received cardholder transaction data (Para. 39, Taken from device and stored in 42 from 36; Para. 56, Taken and stored from 36; Fig. 2, Para. 57); 
comparing the extracted transaction details to the received pre-registration data (Para. 60, Stored in 42; 40 compares unique portable device identifier, such as a PAN, with list of portable identifiers, and produces 226; Para. 64, 40 may determine whether location of 38 matches location of 32 or authentication value (AAV)); 
receiving, from a global positing system chip of a cardholder mobile device associated with the cardholder (Para. 84, GPS chip located on mobile device 32), geolocation data corresponding to a geolocation of the cardholder mobile device at the time of the transaction (location coordinates of the purchase; 224 from Fig. 2); 
extracting merchant location data from the cardholder transaction data (225, merchant location data; Para. 7-8; Para. 46; Para. 45-46, Access device 38 generates authorization message that includes transaction information, such as merchant location, which is then forwarded to 40 and 42, Para. 47);
comparing the extracted merchant location data to the received geolocation data (224 compared with 225, Fig. 2; Para. 56 & 76);
and based on comparisons, determining a transaction confidence score for the transaction (Para. 65, If locations match, 40 may mark 36 as authentication value verified in 216; Para. 61).
Regarding claim 2, Dimmick discloses storing the received pre-registration data in a data storage device (Database 42).
Regarding claim 15, modified Dimmick discloses where receiving a transaction type comprises receiving one or more of the following: a card present transaction and a card-not-present transaction (Throughout, dealing with card present at the store).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dimmick, alone. 
Regarding claim 3, modified Dimmick fails to disclose transmitting the transaction confidence score to an issuer of a payment card associated with the transaction.  However, (Para. 40, 46, 48). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Dimmick with the ability to send the authentication score to an issuer card.  Doing so allows the issuer to have greater security over the issued card, to ensure that a possible fraudulent transaction is prevents, and allow the issuer to contact the user if a possible fraudulent transaction is occurring or has occurred. 

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dimmick, in view of Haba (US 20110295973). 
Regarding claim 3, modified Dimmick fails to disclose receiving the pre-registration data comprises: presenting a data input wizard to the cardholder for inputting the pre-registration data.  However, Haba teaches the use of a input wizard to collect user information during a registration process (Para. 30). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Dimmick with the input wizard of Haba. Doing so allows the computer to collect the registration information, and makes it easier for the user to be guided through the process of registration.  

Claim 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dimmick, in view of Di Luzio (US 20190147155). 
Regarding claim 4, modified Dimmick fails to disclose where receiving the pre-registration data from the cardholder comprises: receiving transaction pre-registration data (Para. 29, with user 1 and a wizard registration screen). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Dimmick with the input wizard of Di Luzio.  Doing so helps automatically guide the user through input steps, and helps create more clarity for the user during the input process. 
Regarding claim 5, modified Dimmick discloses receiving the cardholder transaction data from the interchange network comprises: receiving cardholder transaction data associated with the selected payment card of the cardholder (Fig. 2, transaction data involves payment card information, Para. 38, 47 & 52).
Regarding claim 6, modified Dimmick discloses receiving the cardholder transaction data from the interchange network comprises: receiving a payment authorization request message for authorization of the transaction (Message sent to 40 and 42, described throughout; Para. 46-48, Describing message).
Regarding claim 7, modified Dimmick discloses where the payment authorization request message comprises a primary account number (226, Authorization value; Para. 60; Para. 74)

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dimmick, in view of Di Luzio (US 20190147155), as applied above, further in view of Hammad. 
Regarding claim 8, modified Dimmick fails to disclose extracting the transaction details from the received cardholder transaction data comprises: extracting a copy of the primary  (Para. 35, a pseudo PAN which is extracted as a copy and stored for later use; storedin memory 42 for later use).
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Dimmick with the teaching of Hammad.  Doing so allows the transaction to occur at a later date without the need for further authorization and helps limit fraudulent transactions. 
Regarding claim 9, modified Dimmick The computer-implemented method in accordance with claim 8, further comprising: matching the extracted copy of the primary account number to the selected payment card of the cardholder (Hammad, Para. 21; Para. 44-45; Para. 50). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dimmick, in view of Bolla (US 20170124548). 
Regarding claim 12, modified Dimmick The computer-implemented method in accordance with claim 1, wherein receiving a merchant name comprises: presenting to the cardholder a pre-filled merchant name list to input the merchant name.  However, Bolla discloses a pre-filled list of potential merchants affiliated with the user (Fig. 2c). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Dimmick with the teaching of Bolla.  Doing so makes it easier for the user to select from the list a merchant, and expedites the transaction.  

Official notice is hereby taken that the concept of receiving a selection from the cardholder of a merchant name selected from the pre-filled merchant name list is old and well known. Therefore, it would have been obvious to one of ordinary skill in the art, at the effective date of filing, to include this feature in order for the transaction to move forward from the customer making the transaction through initiation with their device. 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dimmick, in view of Munakata (US 6457046).
Regarding claim 16, modified Dimmick fails to disclose where receiving the pre-registration data comprises receiving travel pre-registration data corresponding to travel intentions of the cardholder, the travel pre-registration data including one or more of the following: a transportation mode, a travel destination location, and a date of travel.  However, Munakata disclose registration data that include flight details for travel, including destination, and date of travel (Fig. 6). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Dimmick with the travel selections of Munakata.  Doing so enables the user to upload travel details which can be matched later, and as well as ensuring that the correct travel information is matched for future travel. 




Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Velani (US 20110276418) discloses a pre-registered customer and merchant in transaction system. 
Olumofin (US 20170053282) discloses a fraud risk score based on the geolocation of a merchant and customer. 
Golac (US 20150193632) discloses a confidence score based on a customers location in relation to the merchant.
O’Brien (US 20130282580) discloses an e-payment address registry for comparisons of transaction data.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

	/BRANDON M DUCK/               Examiner, Art Unit 3698                                                                                                                                                                                         

/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691